Citation Nr: 0843330	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-35 149	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.   
He died in April 1989.  The appellant is the veteran's 
recognized surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In a March 2006 decision, the Board denied entitlement to DIC 
benefits pursuant to 38 U.S.C. § 1151.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (the Court).  In February 2008, 
counsel for the appellant and the Secretary of VA filed a 
Joint Motion for Remand.  An Order of the Court dated 
February 27, 2008 granted the motion, vacated the Board's 
March 2006 decision, and remanded the case to the Board. 


FINDINGS OF FACT

1.  The Board issued a decision in March 2006 which denied 
the appellant's claim of entitlement to DIC benefits pursuant 
to 38 U.S.C. § 1151.  

2.  In February 2008, counsel for the appellant and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated February 27, 2008 granted the motion, vacated 
the Board's March 2006 decision, and remanded the case to the 
Board.

3.  On December 12, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through her counsel, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  See 38 C.F.R. 
§ 20.204 (2008).

Analysis

As was alluded to above, the appellant withdrew her appeal in 
a statement signed by her counsel that was received by the 
Board on December 12, 2008.  See 38 C.F.R. § 20.204 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


